PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Diane Joy Jenkins appeals the district court’s order granting summary judgment in part and dismissing in part her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jenkins v. Trustees of Sandhills Comm. College, Nos. CA-99-664-1; CA-00-166-1, 259 F.Supp.2d 432 (M.D.N.C. Apr. 25, 2003). We deny Jenkins’ motion for a change of venue. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED